Mr. Judge German,
of the Commission of Appeals, delivered the opinion for the Court.
This is a companion case to the case of J. M. Dickson et al v. Navarro County Levee Improvement District No. 3, this day decided. The opinion of the Court of Civil Appeals is reported in (this volume; p. 95) 124 S. W. (2d) 946.
*103The suit was instituted by E. K. Atwood as relator, and while same was pending in the Court of Civil Appeals the Legislature repealed the statute under which he was authorized to represent the district as relator. Act 1937, 45th Leg. 1 c. s., p. 1818). As the suit was abated by reason of such repeal, the judgments of the Court of Civil Appeals and of the district court are reversed, and the cause is dismissed.
Opinion adopted by the Supreme Court April 24, 1940.
Rehearing overruled May 29, 1940.
Mr. Justice Sharp disqualified and not sitting.